UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DEBORAH DIANE FLETCHER, )
)

Plaintiff, )

)

v. ) Civil Action No. l :18-cv-02162 (UNA)

)

)

MARY FLETCHER, et al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff’ s pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis The Court will grant the in
forma pauperis application and dismiss the case because the complaint fails to meet the minimal
pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662,678-79(2009);C1`ralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. 1977). “A confused and rambling narrative of charges and conclusions . . . does not
comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71 F. Supp. 3d 163,

169 (D.D.C. 2014) (citation and internal quotation marks omitted).
l

Plaintiff brings wide-ranging allegations against defendants, Mary Fletcher (“the one who
play[ed] her in 1968-1969”), Wandy Fletcher, James Vinson, Jr., “John John” Kennedy, and two
summer camps. Compl. at caption. Plaintiff alleges that she was subject to various assaults in
these summer camps. Ia’. at 2-3. She then alleges that some or all of the defendants stole real
property and money from her and/or her family. Ia’. at 3. Plaintiff seeks “[t]rillions” in damages,
the “land value” of the alleged stolen real property, the return of stolen personal property, and
injunctive relief. Ia'. at 4.

The sweeping and disjointed allegations comprising the complaint fail to provide adequate
notice of a claim. The complaint also fails to set forth allegations with respect to this Court’s
jurisdiction over plaintiff’s entitlement to relief or a valid basis for any award of damages The
causes of action, parties, and any connection relating thereto, are largely undefined. As drafted,
the complaint fails to meet the minimum pleading standard set forth in Rule 8(a). Therefore, the
Court will grant plaintiff’ s application to proceed in forma pauperis and will dismiss the complaint

An Order consistent with this Memorandum Opinion is issued separately.

Date: October lb ,2018

 

